As a member of the majority in Smith, I write separately for the sole purpose of noting that Smith is distinguishable from the present case because Smith involved a truly anonymous call-in tip, and because in Smith the primary reason proffered by the police for the stop — the nominal weaving of the vehicle within the lines — appeared more pretextual than credible. In my view, the holding of Smith is controlled by its particular facts. Oney,Leonhardt, and this case state the general rule in determining whether the police possess the level of reasonable suspicion necessary to make a brief investigatory stop of a motor vehicle.